                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:06-CR-00380-RJC
    USA                                        )
                                               )
      v.                                       )              ORDER
                                               )
    MARVIN MAURICE GOODSON                     )
                                               )

           THIS MATTER is before the Court upon letter of the defendant pro se

questioning his jail credit. (Doc. No. 50).

           The defendant was recently sentenced to 13 months’ imprisonment for

violating the conditions of his supervised release. (Doc. No. 49: Revocation

Judgment). According to the letter, the defendant asserts he should be released in

October 2020, with good time credits, instead of November. (Id. at 1).

           It is the responsibility of the Attorney General, through the Bureau of

Prisons, to compute jail credit. United States v. Stroud, 584 F. App’x 159, 160 (4th

Cir. 2014) (citing United States v. Wilson, 503 U.S. 329, 334-35 (1992)). If a

defendant is not given the sentencing credit he thinks he deserves, his recourse is

first to seek an administrative remedy, 28 C.F.R. § 542.10, and after that to file a

petition under 28 U.S.C. § 2241 in the district of confinement.1 Id.




1The defendant states he is being held at the Tallahatchie County Correctional
Facility, in Tutwiler, Mississippi, which is in the Northern District of Mississippi.
(Doc. No. 50: Letter at 1).


             Case 3:06-cr-00380-RJC Document 51 Filed 08/06/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED, that the defendant’s pro se request for jail

credit, (Doc. No. 50), is DENIED.

       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

 Signed: August 5, 2020




                                           2

          Case 3:06-cr-00380-RJC Document 51 Filed 08/06/20 Page 2 of 2
